UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8317 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 935-5520 or (800) 860-3863 Date of fiscal year end: December 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund:Muhlenkamp Fund /Wexford Trust Period:July 1, 2006 to June 30, 2007 Company Name Meeting Date CUSIP Ticker PATTERSON-UTI ENERGY 7/12/2006 703481101 PTEN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 Company Name Meeting Date CUSIP Ticker CENTEX CORPORATION 7/13/2006 152312104 CTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.RATIFICATION OF THE APPOINTMENT Issuer OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2007. Against Against 3.STOCKHOLDER PROPOSAL REGARDING ENERGY EFFICIENCY. Stockholder Against Against 4.STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING. Stockholder Company Name Meeting Date CUSIP Ticker OPENTV CORP. 7/20/2006 G67543101 OPTV Vote MRV Proposal Proposed by Issuer or Security Holder For 1.Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2.RATIFY OUR BOARD OF DIRECTORS' Issuer SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR OUR 2006 FISCAL YEAR. Company Name Meeting Date CUSIP Ticker EAGLE MATERIALS INC. 7/27/2006 26969P108 EXP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFY THE APPOINTMENT OF ERNST Issuer & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2007. Company Name Meeting Date CUSIP Ticker CAPITAL ONE FINANCIAL CORP. 8/22/2006 14040H105 COF Vote MRV Proposal Proposed by Issuer or Security Holder Issuer For For 1.TO APPROVE AND ADOPT THE AGREE- MENT AND PLAN OF MERGER, DATED AS OF MARCH 12, 2006, BETWEEN CAPITAL ONE FINANCIAL CORPORATION AND NORTH FORK BANCORPORATION, INC., AS IT MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO WHICH NORTH FORK WILL MERGE WITH AND INTO CAPITAL ONE. For For 2.TO APPROVE ADJOURNMENT OR POST- Issuer PONEMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. Company Name Meeting Date CUSIP Ticker AMERICAN WOODMARK 8/24/2006 030506109 AMWD CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2.PROPOSAL TO RATIFY THE SELECTION Issuer OF KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING 4/30/2007. For For 3.TO CONSIDER AND VOTE UPON THE Issuer COMPANY'S 2006 NON-EMPLOYEE DIRECTORS EQUITY OWNERSHIP PLAN. For For 4.TO CONSIDER AND VOTE UPON THE Issuer COMPANY'S AMENDED AND RESTATED 2004 STOCK INCENTIVEPLAN FOR EMPLOYEES. Company Name Meeting Date CUSIP Ticker CENDANT CORPORATION 8/29/2006 151313103 CD Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For Director 15 For Director 16 For Director 17 For Director 18 For Director 19 For Director 20 For Director 21 Issuer For Directror 22 For For 2.TO RATIFY THE APPOINTMENT OF Issuer DELOITTE & TOUCHE LLP AS THE AUDITORS OF THE COMPANY'S FINANCIAL STATEMENTS. For For 3.APPROVE THE COMPANY'S PROPOSAL Issuer TO AMEND ITS AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO EFFECT A ONE-FOR-TEN REVERSE STOCK SPLIT OF ITS COMMON STOCK. For For 4.TO CONSIDER AND APPROVE THE Issuer COMPANY'S PROPOSAL TO AMEND ITS AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY TO "AVIS BUDGET GROUP, INC". For For 5.APPROVE THE COMPANY'S PROPOSAL Issuer TO AMEND ITS AAMENDED AND RESTATED CERTIFICATE OF INCORPORATION. For For 6.APPROVE THE COMPANY'S PROPOSAL Issuer TO AMEND ITS AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK TO Against Against 7.TO CONSIDER AND VOTE UPON STOCK- Shareholder HOLDER PROPOSAL REGARDING NON- EMPLOYEE DIRECTOR COMPENSATION. Against Against 8.TO CONSIDER AND VOTE UPON STOCK- Shareholder HOLDER PROPOSAL REGARDING SEVERANCE AGREEMENTS. Company Name Meeting Date CUSIP Ticker CHAPARRAL STEEL CO. 8/29/2006 159423102 CHAP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For For Director 3 For For 2.TO RATIFY THE AMENDED AND Issuer RESTATED 2 COMPENSATION PLAN. For For 3.TO APPROVE THE 2006 OMNIBUS Issuer INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker CEMEX, S.A.B. DE C.V. 8/31/2006 151290889 CX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.PRESENTATION, DISCUSSION AND Issuer APPROVAL OF THE PROJECT THAT MODIFIES THE ISSUANCE DEED OF THE ORDINARY PARTICIPATION CERTIFICATES DENOMINATED "CEMEX.CPO", AS WELL AS THE TRUST AGREEMENT NUMBER 111033-9 EXECUTED BY "BANCO NACIONAL DE MEXICO, S.A." AS "CEMEX.CPO" TRUSTEE,ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker COMPUTER ASSOCIATES 9/18/2006 204912109 CA Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2.TO RATIFY THE APPOINTMENT OF Issuer KPMG LLP AS THE COMPANY'S INDEPEN- DENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING 3/31/07. Against Against 3.STOCKHOLDER PROPOSAL TO AMEND Shareholder THE BY-LAWS WITH RESPECT TO THE ADOPTION OR MAINTENANCE BY THE BOARD OF DIRECTORS OF ANY CA, INC. RIGHTSPLAN. Company Name Meeting Date CUSIP Ticker TEXAS INDUSTRIES, INC. 10/17/2006 882491103 TXI Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.TO APPROVE THE MASTER PERFOR- Issuer MANCE-BASED INCENTIVE PLAN. For For 3.TO APPROVE THE SELECTION OF Issuer ERNST & YOUNG LLP AS OUR INDEPEN- DENT AUDITORS. For For 4.TO TRANSACT ANY OTHER BUSINESS Issuer THAT MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENT THEREOF. Company Name Meeting Date CUSIP Ticker FIDELITY NATIONAL FINANCIAL 10/23/2006 316326107 FNF Vote MRV Proposal Proposed by Issuer or Security Holder FOR 2.DIRECTOR Issuer For Director 1 For Director 2 For For 1.APPROVAL OF THE AGREEMENT AND Issuer PLAN OF MERGER, DATED JUNE 25, 2006, AS AMENDED AND RESTATED AS OF SEPTEMBER 18, 2006, BY AND BETWEEN FIDELITY NATIONAL INFORMATION SER- VICES, INC. AND FIDELITY NATIONAL FINANCIAL, INC., WHEREBY FIDELITY NATIONAL FINANCIAL INC. WILL MERGE WITH AND INTO FIDELITY NATIONAL INFORMATION SERVICES, INC. For For 3.TO RATIFY THE APPOINTMENT OF KPMG Issuer LLP AS OUR INDEPENDENT AUDITORS FOR THE 2 Company Name Meeting Date CUSIP Ticker NOVOGEN LIMITED 10/27/2006 67010F103 NVGN Vote MRV Proposal Proposed by Issuer or Security Holder For For 2.TO ADOPT THE REMUNDERATION Issuer REPORT FOR THE YEAR ENDED 6/30/06. For For 3A.TO RE-ELECT MR PHILIP A. JOHNSTON Issuer AS A DIRECTOR. For For 3B.TO RE-ELECT PROFESSOR PAUL J. Issuer NESTEL AO AS A DIRECTOR. For For 3C.TO RE-ELECT MR PETER B SIMPSON Issuer AS A DIRECTOR. For For 3D.TO RE-ELECT PROFESSOR ALAN J Issuer HUSBAND AS A DIRECTOR. Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/29/2006 O88606108 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For Director 15 For Director 16 For Director 17 For Director 18 For Director 19 For Director 20 For For 1.TO RECEIVE THE 2006 FINANCIAL Issuer STATEMENTS AND REPORTS FOR BHP BILLITON PLC. For For 2.TO RECEIVE THE 2006 FINANCIAL Issuer STATEMENTS AND REPORTS FOR BHP BILLITON LTD. For For 21.TO REAPPOINT KPMG AUDIT PLC AS Issuer THE AUDITOR OF BHP BILLITON PLC. For For 22.TO RENEW THE GENERAL AUTHORITY Issuer TO ALLOT SHARES IN BHP BILLITON PLC Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/29/2006 O88606108 BHP Vote MRV Proposal Proposed by Issuer or Security Holder For For 23.TO RENEW THE DISAPPLICATION OF Issuer PRE-EMPTION RIGHTS IN BHP BILLITON PLC For For 24.TO APPROVE THE REPURCHASE OF Issuer SHARES IN BHP BILLITON PLC. 25.TO APPROVE THE CANCELLATION OF SHARES IN BHP BILLITON PLC HELD BY BHP BILLITON LTD OR ONE OF ITS SUBSI- DIARIES ON EACH OF THE FOLLOWING DATES: For For 25 (i)DECEMBER 31, 2006 Issuer For For 25 (ii)MARCH 31, 2007 Issuer For For 25 (iii)MAY 15, 2007 Issuer For For 25 (iv)JUNE 30, 2007 Issuer For For 25 (v)September 30, 2007 Issuer For For 25 (vi)November 15, 2007 Issuer For For 26.TO APPROVE THE 2006 REMUNERA- Issuer TION REPORT. For For 27.TO APPROVE THE GRANT OF AWARDS Issuer TO MR C W GOODYEAR UNDER THE GIS AND THE LTIP. For For 28.TO APPROVE THE GRANT OF AWARDS Issuer TO MR M J KLOPPERS UNDER THE GIS AND THE LTIP. For For 29.TO APPROVE THE GRANT OF AWARDS Issuer TO MR C J LYNCH UNDER THE GIS AND THE LTIP. For For 30.TO APPROVE THE BHP BILLITON Issuer GLOBAL EMPLOYEE SHARE PLAN. For For 31.TO APPROVE AN INCREASE IN THE Issuer MAXIMUM AGGREGATE REMUNERATION PAID BY BHP BILLITON PLC TO NON- EXECUTIVE DIRECTORS IN ANY YEAR. For For 32.TO APPROVE AN INCREASE IN THE Issuer MAXIMUM AGGREGATE REMUNERATION PAID BY BHP BILLITON LTD TO NON- EXECUTIVE DIRECTORS IN ANY YEAR. Company Name Meeting Date CUSIP Ticker THOR INDUSTRIES, INC. 12/5/2006 885160101 THO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.THE APPROVAL OF THE THOR Issuer INDUSTRIES, INC. 2 PLAN. Company Name Meeting Date CUSIP Ticker CEMEX, S.A.B. DE C.V. 12/7/2006 151290889 CX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.CONSIDERATION AND, IF APPLICABLE, Issuer AUTHORIZATION OF A TRANSACTION, AFTER HEARING A REPORT BY THE CHIEF EXECUTIVE OFFICER AND THE OPINION OF THE BOARD OF DIRECTORS. Company Name Meeting Date CUSIP Ticker MARSHALL EDWARDS, INC. 12/12/2006 572322303 MSHL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For For 2.RATIFICATION OF APPOINTMENT OF Issuer BDO AS AUDITORS. For For 3.APPROVAL OF ISSUANCE OF COM- issuer PANY'S COMMON STOCK TO CORNELL CAPITAL PARTNERS, LP PURSUANT TO THE STANDBY EQUITY DISTRIBUTION AGREEMENT ENTERED INTO BY THE COM- PANY AND CORNELL CAPITAL PARTNERS, LP ON JULY 11, 2006. Company Name Meeting Date CUSIP Ticker LAMSON & SESSIONS CO. 12/15/2006 513696104 LMS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.APPROVAL OF AMENDMENT TO Issuer AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHOR- IZED COMMON SHARES FROM TWENTY MILLION (20,000,000) TO FORTY MILLION (40,000,000). Company Name Meeting Date CUSIP Ticker WINNEBAGO INDUSTRIES, INC. 1/9/2007 974637100 WGO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 Company Name Meeting Date CUSIP Ticker NATIONAL R.V. HOLDINGS, INC. 1/31/2007 637227104 NVH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For For 2.PROPOSAL TO RATIFY AND APPROVE Issuer THE SELECTION BY THE BOARD OF DIRECTORS OF SWENSON ADVISORS, LLP AS THE COMPANY'S INDEPENDENT PUB- LIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2006. Company Name Meeting Date CUSIP Ticker BEAZER HOMES USA, INC. 2/5/2007 07556Q105 BZH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: LAURENT Issuer ALPERT For 1B - ELECTION OF DIRECTOR:KATIE J. Issuer BAYNE. For 1C - ELECTION OF DIRECTOR:BRIAN C. Issuer BEAZER. For 1D - ELECTION OF DIRECTOR:PETER G. Issuer LEEMPUTTE. For 1E - ELECTION OF DIRECTOR:IAN J. Issuer MCCARTHY. For 1F - ELECTION OF DIRECTOR:LARRY T. Issuer SOLARI. For 1G - ELECTION OF DIRECTOR:STEPHEN Issuer P. ZELNAK, JR. For For 2.PROPOSAL TO RATIFY THE SELECTION Issuer OF DELOITTE & TOUCHE LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDE- PENDENT AUDITORS FOR THE FISCAL YEAR ENDING 9/30/07. For For 3.IN THEIR DISCRETION, THE PROXIES Issuer ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Company Name Meeting Date CUSIP Ticker TOLL BROTHERS, INC. 3/14/2007 889478103 TOL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.THE APPROVAL OF THE TOLL Issuer BROTHERS, INC. STOCK INCENTIVE PLAN FOR EMPLOYEES (2007). For For 3.THE APPROVAL OF THE TOLL Issuer BROTHERS, INC. STOCK INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS (2007). For For 4.THE APPROVAL OF ERNST & YOUNG Issuer LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP Ticker MORGAN STANLEY 4/10/2007 617446448 MS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For For 2.TO RATIFY THE APPOINTMENT OF Issuer DELOITTE & TOUCHE LLP AS INDEPEN- DENT AUDITOR. For For 3.TO APPROVE THE 2007 EQUITY Issuer INCENTIVE COMPENSATION PLAN. Against Against 4. SHAREHOLDER PROPOSAL REGARDING Shareholder SIMPLE MAJORITY VOTE. Against Against 5.SHAREHOLDER PROPOSAL REGARD- Shareholder ING EXECUTIVE COMPENSATION ADVISORY VOTE. Company Name Meeting Date CUSIP Ticker CITIGROUP INC. 4/17/2007 172967101 C Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For For 2.PROPOSAL TO RATIFY THE SELECTION Issuer OF KPMG LLP AS CITIGROUP'S INDEPEN- DENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Against Against 3.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Against Against 4.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING A REPORT ON POLITICAL CONTRIBUTIONS. Against Against 5.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING A REPORT ON CHARITABLE CONTRIBUTIONS. Against Against 6.SHAREOWNER PROPOSAL REQUEST- Shareholder ING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. Against Against 7.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. Against Against 8.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. Against Against 9.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. Against Against 10.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING CUMULATIVE VOTING. Against Against 11.STOCKHOLDER PROPOSAL REQUEST- Shareholder ING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. Company Name Meeting Date CUSIP Ticker WASHINGTON MUTUAL, INC. 04/17/07 939322103 WM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For For 2.COMPANY PROPOSAL TO RATIFY THE Issuer THE APPOINTMENT OF DELOITT & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2007. Against Against 3.SHAREHOLDER PROPOSAL RELATING Shareholder TO THE COMPANY'S EXECUTIVE RETIREMENT PLAN POLICIES. Against Against 4.SHAREHOLDER PROPOSAL RELATING Shareholder TO THE COMPANY'S DIRECTOR ELECTION PROCESS. Against Against 5.SHAREHOLDER PROPOSAL RELATING Shareholder TO THE COMPANY'S DIRECTOR NOMINEE QUALIFICATION REQUIREMENTS. Company Name Meeting Date CUSIP Ticker WHIRLPOOL CORPORATION 04/17/07 963320106 WHR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - Election of Director:Michael F. Johnston For 1B - Election of Director:William T. Kerr For 1C - Election of Director:Janice D. Stoney For 1D - Election of Director:MichaelD. White For For 2.TO APPROVE THE WHIRLPOOL Issuer CORPORATION 2 INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker STANLEY FURNITURE 04/18/07 854305208 STLY COMPANY, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 Company Name Meeting Date CUSIP Ticker THE BLACK & DECKER CORP. 04/19/07 091797100 BDK Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2.RATIFICATION OF ERNST & YOUNG LLP Issuer AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Against Against 3.STOCKHOLDER PROPOSAL. Shareholder Company Name Meeting Date CUSIP Ticker POLARIS INDUSTRIES INC. 04/19/07 731068102 PII Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.APPROVAL OF THE POLARIS INDUS- Issuer TRIES INC. 2 PLAN. For For 3.UPON SUCH OTHER BUSINESS AS MAY Issuer PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. Company Name Meeting Date CUSIP Ticker GRACO INC. 04/20/07 384109104 GGG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF APPOINTMENT OF Issuer DELOITTE & TOUCHE LLP AS THE INDE- PENDENT REGISTERED PUBLIC ACCOUNT- ING FIRM. For For 3.APPROVAL OF THE EXECUTIVE Issuer OFFICER ANNUAL INCENTIVE BONUS PLAN. Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS 04/24/07 459200101 IBM MACHINES CORP. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For For 2.RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3.AMENDMENT TO CERTIFICATE TO Issuer ELIMINATE STATUTORY SUPERMAJORITY VOTING:MERGER OR CONSOLIDATION. For For 4.AMENDMENT TO CERTIFICATE TO Issuer ELIMINATE STATUTORY SUPERMAJORITY VOTING:DISPOSITION OF ALL OR SUB- STANTIALLY ALL OF THE ASSETS OF THE CORPORATION OUTSIDE THE ORDINARY COURSE OF BUSINESS. For For 5.AMENDMENT TO CERTIFICATE TO Issuer ELIMINATE STATUTORY SUPERMAJORITY VOTING:PLAN FOR THE EXCHANGE OF SHARES OF THE CORPORATION. For For 6.AMENDMENT TO CERTIFICATE TO Issuer ELIMINATE STATUTORY SUPERMAJORITY VOTING:AUTHORIZATION OF DISSOLUTION OF THE CORPORATION. Against Against 7.STOCKHOLDER PROPOSAL ON: Shareholder CUMULATIVE VOTING. Against Against 8.STOCKHOLDER PROPOSAL ON: Shareholder PENSION AND RETIREMENT MEDICAL. Against Against 9.STOCKHOLDER PROPOSAL ON: Shareholder EXECUTIVE COMPENSATION. Against Against 10.STOCKHOLDER PROPOSAL ON: Shareholder OFFSHORING. Against Against 11.STOCKHOLDER PROPOSAL ON: Shareholder MAJORITY VOTING FOR DIRECTORS. Company Name Meeting Date CUSIP Ticker ALTRIA GROUP, INC. 04/26/07 02209S103 MO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2.RATIFICATION OF THE SELECTION OF Issuer INDEPENDENT AUDITORS. Against Against 3.STOCKHOLDER PROPOSAL 1 - Shareholder CUMULATIVE VOTING. Against Against 4.STOCKHOLDER PROPOSAL 2 - Shareholder INFORMING CHILDREN OF THEIR RIGHTS IF FORCED TO INCUR SECONDHAND SMOKE. Against Against 5.STOCKHOLDER PROPOSAL 3 - Shareholder STOP ALL COMPANY-SPONSORED "CAMPAIGNS" ALLEGEDLY ORIENTED TO PREVENT YOUTH FROM SMOKING. Against Against 6.STOCKHOLDER PROPOSAL 4 - Shareholder GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010. Against Against 7.STOCKHOLDER PROPOSAL 5 - Shareholder ANIMAL WELFARE POLICY. Company Name Meeting Date CUSIP Ticker CAPITAL ONE FINANCIAL 04/26/07 14040H105 COF CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF ERNST & YOUNG LLP Issuer AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2007. For For 3.APPROVAL AND ADOPTION OF CAPITAL Issuer ONE'S AMENDED AND RESTATED CERTIFI- CATE OF INCORPORATION TO PERMIT AMENDMENT OF THE BYLAWS TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Against Against 4.STOCKHOLDER PROPOSAL:STOCK- Shareholder HOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Company Name Meeting Date CUSIP Ticker CEMEX, S.A. DE C.V. 4/26/2007 151290889 CX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.PRESENTATION OF THE REPORT BY Issuer THE CHIEF EXECUTIVE OFFICER, INCLU- DING THE COMPANY'S FINANCIAL STATE- MENTS, REPORT OF VARIATIONS OF CAPI- TAL STOCK, AND PRESENTATION OF THE REPORT BY THE BOARD OF DIRECTORS, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For 2.PROPOSAL FOR:(I) THE ALLOCATION Issuer OF PROFITS AND (II) THE MAXIMUM AMOUNT OF FUNDS TO BE USED FOR THE PURCHASE OF COMPANY SHARES. For For 3.PROPOSAL TO INCREASE THE CAPITAL Issuer STOCK OF THE COMPANY IN ITS VARIABLE PORTION THROUGH CAPITALIZATION CHARGED AGAINST RETAINED EARNINGS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For 4.APPOINTMENT OF DIRECTORS, AND Issuer MEMBERS AND PRESIDENT OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE ACCORDING TO THE PROPOSAL OF SHAREHOLDERS SUBMITTED FOR CON- SIDERATION AT THE MEETING. For For 5.COMPENSATION OF DIRECTORS AND Issuer MEMBERS OF THE AUDIT AND CORPOR- ATE PRACTICES COMMITTEE, ACCORDING TO THE PROPOSAL OF SHAREHOLDERS SUBMITTED FOR CONSIDERATION AT THE MEETING. For For 6.APPOINTMENT OF DELEGATES TO Issuer FORMALIZE THE RESOLUTIONS ADOPTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 04/26/07 478160104 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2.RATIFICATION OF APPOINTMENT OF Issuer PRICEWATERHOUSECOOPERS AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Against Against 3.PROPOSAL ON MAJORITY VOTING RE- Shareholder QUIREMENTS FOR DIRECTOR NOMINEES. Against Against 4.PROPOSAL ON SUPPLEMENTAL Shareholder RETIREMENT PLAN. Company Name Meeting Date CUSIP Ticker MERRILL LYNCH & CO., INC. 04/27/07 590188108 MER Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFY APPOINTMENT OF DELOITTE Issuer & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Against Against 3.INSTITUTE CUMULATIVE VOTING. Shareholder Against Against 4.SUBMIT NAMED EXECUTIVE OFFICERS Shareholder COMPENSATION TO SHAREHOLDERS FOR ANNUAL RATIFICATION. Against Against 5.ADOPT POLICY THAT SIGNIFICANT POR- Shareholder TION OF FUTURE EQUITY COMPENSATION BE PERFORMANCE-VESTING SHARES. Company Name Meeting Date CUSIP Ticker RTI INTERNATIONAL METALS 04/27/07 74973W107 RTI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For For 2.RATIFICATION OF APPOINTMENT OF Issuer PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED ACCOUNT- ANTS FOR 2007. Company Name Meeting Date CUSIP Ticker HARLEY-DAVIDSON INC. 04/28/07 412822108 HOG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF SELECTION OF Issuer ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Company Name Meeting Date CUSIP Ticker NVR, INC. 5/4/07 62944T105 NVR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.RATIFICATION OF APPOINTMENT OF Issuer KPMG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING 12/31/07. For For 3.APPROVAL OF AN AMENDMENT TO Issuer NVR'S RESTATED ARTICLES OF INCOR- PORATION TO PROVIDE FOR MAJORITY VOTING OF OUR DIRECTORS IN UNCON- TESTED ELECTIONS. Company Name Meeting Date CUSIP Ticker MASCO CORPORATION 05/08/07 574599106 MAS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF CLASS I DIRECTOR: DENNIS W. ARCHER For 1B - ELECTION OF CLASS I DIRECTOR: ANTHONY F. EARLEY, JR. For 1C - ELECTION OF CLASS I DIRECTOR: LISA A. PAYNE For For 2 - ELECTION OF CLASS II DIRECTOR: Issuer PETER A DOW For For 3 - RATIFICATION OF THE SELECTION OF Issuer PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR 2007. Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 05/09/07 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF CLASS II DIRECTOR: JAMESE. COPELAND, JR. For 1B - ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN For 1C - ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN For 1D - ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES For 1E - ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY For 1F - ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. For For 2.RATIFICATION OF APPOINTMENT OF Issuer ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Against Against 3.CORPORATE POLITICAL CONTRIBUTIONS. Shareholder Against Against 4.GLOBAL WARMING-RENEWABLES. Shareholder Against Against 5.QUALIFICATIION FOR DIRECTOR Shareholder NOMINEES. Against Against 6.DRILLING IN SENSITIVE/PROTECTED Shareholder AREAS. Against Against 7.REPORT ON RECOGNITION OF INDI- Shareholder GENOUS RIGHTS. Against Against 8.COMMUNITY ACCOUNTABILITY. Shareholder Company Name Meeting Date CUSIP Ticker THE ALLSTATE CORPORATION 05/15/07 020002101 ALL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For 1A - ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 1B - ELECTION OF DIRECTOR: JAMES G. ANDRESS For 1C - ELECTION OF DIRECTOR: ROBERT D. BEYER For 1D - ELECTION OF DIRECTOR: W. JAMES FARRELL For 1E - ELECTION OF DIRECTOR: JACK M. GREENBERG For 1F - ELECTION OF DIRECTOR: RONALD T. LEMAY For 1G - ELECTION OF DIRECTOR: EDWARD M. LIDDY For 1H - ELECTION OF DIRECTOR: J. CHRISTOPHER REYES For 1I - ELECTION OF DIRECTOR: H. JOHN RILEY, JR. For 1J - ELECTION OF DIRECTOR: JOSHUA I. SMITH For 1K - ELECTION OF DIRECTOR: JUDITH A. SPRIESER For 1L - ELECTION OF DIRECTOR: MARY ALICE TAYLOR For 1M - ELECTION OF DIRECTOR: THOMAS J. WILSON For For 2.APPOINTMENT OF DELOITTE & TOUCHE Issuer LLP AS INDEPENDENT AUDITORS FOR 2007. For For 3.AMENDMENTS TO THE RESTATED CER- Issuer TIFICATE OF INCORPORATION TOELIMIN- ATE THE SUPERMAJORITY VOTE REQUIREMENTS. Company Name Meeting Date CUSIP Ticker AMERICAN INTERNATIONAL 05/16/07 026874107 AIG GROUP, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For Director 15 For For 2.RATIFICATION OF THE SELECTION OF Issuer PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. For For 3.ADOPTION OF THE AMERICAL INTERNA- Issuer TIONAL GROUP, INC. 2007 STOCK INCENTIVE PLAN. Against Against 4.SHAREHOLDER PROPOSAL RELATING Shareholder TO PERFORMANCE-BASED STOCK OPTIONS. Company Name Meeting Date CUSIP Ticker ANADARKO PETROLEUM 05/16/07 032511107 APC CORPORATION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.RATIFICATION OF APPOINTMENT OF Issuer INDEPENDENT ACCOUNTANTS. Company Name Meeting Date CUSIP Ticker MERITAGE HOMES CORP. 05/16/07 59001A102 MTH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.TO RATIFY THE SELECTION OF THE Issuer COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Company Name Meeting Date CUSIP Ticker TEREX CORPORATION 05/17/07 880779103 TEX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2.RATIFICATION OF SELECTION OF Issuer INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3.AMENDMENT OF TEREX CERTIFICATE Issuer OF INCORPORATION TO INCREASE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. For For 4.APPROVAL OF AMENDMENT AND Issuer RESTATEMENT OF TEREX EMPLOYEE STOCK PURCHASE PLAN. Company Name Meeting Date CUSIP Ticker YRC WORLDWIDE INC. 05/17/07 984249102 YRCW Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2.THE APPROVAL OF THE COMPANY'S Issuer ANNUAL INCENTIVE BONUS PROGRAM FOR SENIOR EXECUTIVE OFFICERS. For For 3.THE RATIFICATION OF THE APPOINT- Issuer MENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNT FIRM FOR 2007. Company Name Meeting Date CUSIP Ticker RUSH ENTERPISES, INC. 05/22/07 781846209 RUSH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For For 2.PROPOSAL TO APPROVE THE ADOP- Issuer TION OF THE RUSH ENERPRISES, INC. 2007 LONG-TERM INCENTIVE PLAN. For For 3.PROPOSAL TO RATIFY THE APPOINT- Issuer MENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING 12/31/07. Company Name Meeting Date CUSIP Ticker FIDELITY NATIONAL FINANCIAL 05/23/07 31620R105 FNF INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.TO RATIFY THE APPOINTMENT OF Issuer KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP Ticker FIDELITY NAT'L INFORMATION 05/23/07 31620M106 FIS SERIVES, INC. Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.TO RATIFY THE APPOINTMENT OF Issuer KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Company Name Meeting Date CUSIP Ticker WESCO INTERNATIONAL, INC. 05/23/07 95082P105 WCC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFICATION OF INDEPENDENT Issuer REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007:PRICEWATERHOUSECOOPERS. Company Name Meeting Date CUSIP Ticker UNITEDHEALTH GROUP INC. 05/29/07 91324P102 UNH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.AMENDMENT TO ARTICLES OF INCOR- Issuer PORATION REQUIRING A MAJORITY VOTE FOR ELECTION OF DIRECTORS. For For 3.AMENDMENT TO ARTICLES OF INCOR- Issuer PORATION AND BYLAWS PROVIDING FOR THE ANNUAL ELECTION OF ALL MEMBERS OF THE BOARD OF DIRECTORS. For For 4.AMENDMENT TO ARTICLES OF INCOR- Issuer PORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS FOR THE REMOVAL OF DIRECTORS. For For 5.AMENDMENT TO ARTICLES OF INCOR- Issuer PORATION TO ELIMINATE SUPERMAJORITY PROVISIONS RELATING TO CERTAIN BUSINESS COMBINATIONS. For For 6.ADOPTION OF RESTATED ARTICLES OF Issuer INCORPORATION. For For 7.RATIFICATION OF DELOITTE & TOUCHE Issuer LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2007. Against Against 8.SHAREHOLDER PROPOSAL CONCERN- Shareholder ING PERFORMANCE-VESTING SHARES. Against Against 9.SHAREHOLDER PROPOSAL CONCERN- Shareholder ING SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. Against Against 10.SHAREHOLDER PROPOSAL CONCERN- Shareholder ING AN ADVISORY RESOLUTION ON COM- PENSATION OF NAMED EXECUTIVE OFFICERS. Against Against 11.SHAREHOLDER PROPOSAL RELATING Shareholder TO SHAREHOLDER NOMINEES FOR ELECTION TO UNITEDHEALTHGROUP'S BOARD OF DIRECTORS. Company Name Meeting Date CUSIP Ticker NOVAGOLD RESOURCES, INC. 05/31/07 66987E206 NG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2.APPOINTMENT OF PRICEWATERHOUSE- Issuer COOPERS LLP, CHARTERED ACCOUNT- ANTS, AS AUDITORS OF THE CORPORA- TION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. For For 3.TO RATIFY AND APPROVE THE SHARE- Issuer HOLDER RIGHTS PLAN AGREEMENT. For For 4.TO AMEND THE 2 Issuer PLAN. For For 5.TO RATIFY AND APPROVE THE Issuer PERFORMANCE SHARE UNIT PLAN. Company Name Meeting Date CUSIP Ticker NABORS INDUSTRIES INC. 06/05/07 G6359F103 NBR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.APPOINTMENT OF PRICEWATERHOUSE- Issuer COOPERS LLP AS INDEPENDENT AUDITORS AND TO AUTHORIZE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO SET AUDITORS' REMUNERATION. Against Against 3.SHAREHOLDER PROPOSAL TO PERMIT Shareholder SHAREHOLDERS TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. Against Against 4.SHAREHOLDER PROPOSAL TO ADOPT Shareholder A PAY FOR SUPERIOR PERFORMANCE STANDARD IN THE COMPANY'S EXECUTIVE COMPENSATION PLAN FOR SENIOR EXECUTIVES. Company Name Meeting Date CUSIP Ticker DEVON ENERGY CORPORATION 06/06/07 25179M103 DVN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.RATIFY THE APPOINTMENT OF THE Issuer COMPANY'S INDEPENDENT AUDITORS FOR 2007. Company Name Meeting Date CUSIP Ticker PATTERSON-UTI ENERGY, INC. 06/07/07 703481101 PTEN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2.RATIFY THE SELECTION OF PRICE- Issuer WATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Company Name Meeting Date CUSIP Ticker CATERPILLAR INC. 06/13/07 149123101 CAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2.RATIFY AUDITORS. Issuer Against Against 3.SHAREHOLDER PROPOSAL-SEPARATE Shareholder CEO & CHAIR. Against Against 4.STOCKHOLDER PROPOSAL-MAJORITY Shareholder VOTE STANDARD. Company Name Meeting Date CUSIP Ticker COUNTRYWIDE FINANCIAL CORPORATION 06/13/07 222372104 CFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For For 2.TO RATIFY THE APPOINTMENT OF KPMG Issuer LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Against Against 3.TO CONSIDER A STOCKHOLDER PRO- Shareholder POSAL, IF PROPERLY PRESENTED, URGING OUR BOARD OF DIRECTORS TO ADOPT A POLICY THAT OUR STOCK- HOLDERS BE GIVEN AN OPPORTUNITY TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS SET FORTH IN OUR ANNUAL PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker OPENTV CORPORATION 06/27/07 G67543101 OPTV Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2.RATIFY OUR BOARD OF DIRECTORS' Issuer SELECTION OF GRANT THORNTON LLP AS OUR INDEPENDENT AUDITORS FOR OUR 2007 FISCAL YEAR. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Wexford Trust By (Signature and Title)/s/ James S. Head James S. Head, Vice-President and Treasurer Date 7/24/07
